Citation Nr: 1033390	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for recurrent malaria 
variously claimed as pseudo malaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1942 to March 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2009, the Board remanded the Veteran's case to the 
RO for further evidentiary development.

The Board notes that an October 2006 RO memorandum 
indicates that the Veteran withdrew his claim for service 
connection for exposure to mustard gas including burns to 
his lungs and skin ulcers.  However, in subsequent October 
2006 and July 2010 written statements, he again appears to 
raise a claim of entitlement to service connection for 
residuals of mustard burns.  This matter is referred to 
the RO for clarification of the Veteran's intent and 
appropriate development and adjudication as warranted.


FINDINGS OF FACT

1.  The objective and probative medical and other evidence of 
record preponderates against a finding that the Veteran's 
currently diagnosed bilateral hearing loss either began during or 
was otherwise caused by his military service, and a sensorineural 
hearing loss was not shown to be compensably disabling within one 
year of separation from active duty.

2.  The objective and probative medical and other evidence of 
record preponderates against a finding that the Veteran's 
currently diagnosed tinnitus either began during or was otherwise 
caused by his military service, and tinnitus was not shown to be 
compensably disabling within one year of separation from active 
duty.

3.  Giving the Veteran the benefit of the doubt, the competent 
evidence is in equipoise as to whether his recurrent malaria, 
variously claimed as pseudo malaria, is related to his period of 
active military duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active military service, and a sensorineural 
hearing loss may not be presumed to be so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Resolving all doubt in the Veteran's favor, recurrent 
malaria, variously claimed as pseudo malaria, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 
2004).  By letters dated in July and September 2006, the RO 
advised the Veteran of VA's notification and duty to assist 
obligations under the VCAA.  The claims were readjudicated in a 
June 2010 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing defect).

As noted above, in September 2009, the Board remanded the 
Veteran's case to the RO for further development that included 
scheduling him for VA examinations.  There has been substantial 
compliance with this remand, as the Veteran was scheduled for VA 
examinations of his malaria and bilateral hearing loss and 
tinnitus in January and February 2010, respectively.  His recent 
VA treatment records, dated through March 2010, were also 
obtained.

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA medical 
treatment records were obtained, to the extent possible; he has 
not identified any relevant private medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  
The Board finds that these VA examination reports are adequate 
for rating purposes as the claims file was reviewed, the 
examiners reviewed the pertinent history, examined the Veteran 
and provided clinical findings and diagnoses from which the Board 
can reach a fair determination.  The records satisfy 38 C.F.R. 
§ 3.326.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.	Factual Background and Legal Analysis

The Veteran asserts that he was exposed to acoustic trauma during 
military service while training in Utah and while stationed in 
Guadalcanal in the South Pacific during World War II, and he 
believes that this exposure caused him to develop bilateral 
hearing loss and tinnitus.  

The Veteran also asserts that he contracted malaria while in 
Guadalcanal and he contends that he has sporadically experienced 
episodes of what he describes as pseudo malaria following 
service.  

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by active 
military service.  Even if there is no record of sensorineural 
hearing loss in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after separation from active duty. See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While 
the disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree.  Id.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

A.	Bilateral Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that 38 
C.F.R. § 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence that 
the current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which states 
that the threshold for normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Id. at 157.

Service records reflect that the Veteran was stationed in Utah 
during a portion of his active military service when he 
participated in chemical warfare training at the Dugway Proving 
Grounds.  He also participated in similar training at the 
Edgewood Arsenal in Maryland for approximately one month.  It 
seems likely that some of those chemicals were delivered by means 
of various explosive devices.  It also seems reasonable that the 
Veteran's training included the use of rifles and other military 
weapons.  Additionally, personnel records confirm that the 
Veteran was stationed in the Pacific theater during World War II; 
and he has indicated that he had to discharge his weapon on 
occasion while stationed on Guadalcanal, as well as being exposed 
to the sounds of combat while there.

Service treatment records reflect that, when examined for 
enlistment in July 1942, the Veteran's hearing acuity on the 
whispered voice test was reported as 20/20 in each ear, an ear 
abnormality was not noted, and he was found qualified for active 
duty.  When examined for separation in February 1946, his hearing 
acuity on the whispered voice test was reported as 15/15 in each 
ear and an ear abnormality was not noted.

While, as noted, 38 C.F.R. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel service 
connection either, even though the Veteran current meets its 
criteria.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
However, the current medical record is totally devoid of a 
competent and probative medical opinion to link any current 
bilateral hearing loss and tinnitus to active duty.

Post service, a February 2009 signed statement from E.L.C., M.D., 
an internist and cardiologist, and the Veteran's treating 
physician, is to the effect that the Veteran had multiple 
physical disabilities including severe hearing loss.  However, 
this statement does not in any way relate the Veteran's bilateral 
hearing loss to his military noise exposure.

A September 2009 VA outpatient record indicates that the Veteran 
underwent an initial audiology evaluation.  He gave a history of 
bilateral hearing loss for several years and had tinnitus.  The 
Veteran gave a history of exposure to acoustic trauma from 
artillery and explosions in service, for which hearing protection 
was provided and denied occupational or recreational noise 
exposure.  Mild to profound hearing loss was noted and hearing 
aids were advised. 

The Veteran was provided with a VA audiology examination in 
February 2010.  The examiner reviewed the Veteran's medical 
records, and noted that the Veteran complained of gradual hearing 
loss and recurrent tinnitus in both ears.  His military 
occupational specialty was chemical warfare and he reported that 
he was in combat in Guadalcanal for nearly one year, where he 
described being exposed to military gun fire and wore hearing 
protection.  He had occupational noise exposure for two years as 
a machine operator without hearing protection.  He said his 
tinnitus started approximately 10 years earlier, in approximately 
2000.  Upon clinical evaluation, pure tone testing revealed a 
mild sloping profound sensorineural hearing loss in both ears.  

However, after reviewing the Veteran's claims file and examining 
the Veteran, the VA examiner opined that the Veteran's bilateral 
hearing loss and tinnitus were less likely than not (less than 
50/50 probability) caused by or a result of his military service.  
The VA examiner explained that the Veteran reported that his 
hearing loss began several years earlier and his tinnitus began 
about 10 years ago.  His in-service hearing tests were within 
normal limits.  According to the VA examiner, the Institute of 
Medicine Report on Noise Exposure in the Military concluded that 
there was no scientific support for delayed onset noised-induced 
hearing loss that occurs weeks, months, or years after the 
exposure event.  Based on these findings, the VA examiner 
concluded that the Veteran's current hearing loss was less likely 
than not caused or a result of his in-service noise exposure, and 
may be due in part to his occupational noise exposure history 
and/or the aging process.

The Veteran has contended that service connection should be 
granted for bilateral hearing loss and tinnitus.  Although the 
evidence shows that the Veteran currently has bilateral hearing 
loss and tinnitus, no competent medical evidence has been 
submitted to show that these disabilities are related to service 
or any incident thereof.  On the other hand, the record reflects 
that his ears and hearing were normal on separation from service 
and the first post-service report of hearing loss and tinnitus 
was in the 2000s, nearly 60 years after the Veteran's separation 
from service.  Moreover, the only probative medical opinion of 
record is that of the VA audiologist in February 2010, who 
concluded that his tinnitus and bilateral hearing loss were less 
likely than not to have been either caused by or otherwise a 
result of in-service noise exposure.  The VA examiner attributed 
the Veteran's hearing loss to his occupational noise exposure 
history and/or the aging process, and not to active duty, and 
provided a clear rationale to support that opinion.  In short, no 
medical opinion or other medical evidence relating the Veteran's 
bilateral hearing loss and tinnitus to service or any incident of 
service has been presented.

Furthermore, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, more than 60 
years passed between the Veteran's discharge from active duty and 
2009 when documented audiometric results revealed a hearing loss.  
The Board finds this passage of years to be evidence against 
service connection.

While the Veteran maintains that he has bilateral hearing loss 
and tinnitus related to military service, as a lay person he has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnosis and causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg, varicose veins, or even 
tinnitus, he is not competent to provide evidence as to more 
complex medical questions, as is the case here.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

In this case, the Veteran has not alleged that either his 
tinnitus or his bilateral hearing loss began in service, rather 
he stated that his tinnitus began nearly 60 years after service; 
and he similarly indicated that he had noticed bilateral hearing 
loss only a few years earlier (i.e. many decades after discharge 
from service).  As such, a medical opinion is necessary to relate 
the current conditions to his military noise exposure.  
Unfortunately, the only opinion of record found that it was less 
likely than not that either disability was caused by the 
Veteran's military noise exposure. 

As such, the evidence here is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, and his claims are 
therefore denied.

B.	Pseudo Malaria

As noted, the Veteran asserts he has pseudo malaria that he 
relates to active service while serving in Guadalcanal in the 
South Pacific.  In support of his claim he points to an August 
2006 signed statement from his neighbor, who described witnessing 
a July 2004 episode during which the Veteran had severe chills 
accompanied by terrible trembling.  It was noted that the Veteran 
requested several bottles of quinine water, then fell asleep, and 
appeared well the next day.

Service treatment records do not mention any complaints of, 
diagnosis of, or treatment for malaria; although it is noted that 
the Veteran's allegation is that he contracted malaria in 
Guadalcanal and there do not appear to be any treatment records 
from that location that are of record.  

Private medical records from Dr. E.L.C., the Veteran's treating 
physician, dated from July 2006 to February 2007, indicate that, 
on July 19, 2006, the Veteran's diagnoses included penicillin and 
sulfa allergy and chronic malaria.  In a February 21, 2007 
record, Dr. E.L.C. described the Veteran's report of an episode 
of shaking chills without fever that morning that was similar to 
his previous episodes diagnosed as pseudo malaria following his 
contraction of malaria during World War II in the South Pacific 
from 1943 to 1944.  The previous episodes numbered about twelve 
over the years.  He ingested about a liter and a half of quinine 
water with prompt relief that was similar to his experience with 
his previous attacks.  Dr. E.L.C. advised the Veteran to undergo 
an infectious disease consultation to see if ingestion of quinine 
or other pills might be safer than large amounts of quinine water 
since he had congestive heart failure in recent years. 

In his February 2009 statement, Dr. E.L. C. also said that the 
Veteran's multiple physical disabilities included recurrent 
malaria.

The Board attempted to obtain a VA medical opinion as to whether 
the Veteran had malaria and if so what its etiology was, and the 
Veteran was examined in January 2010.  The nurse practitioner who 
examined the Veteran reviewed his medical records, noting the 
Veteran's report that during World War II, in Guadalcanal, he had 
symptoms of a fever of 103 degrees, with shaking, chills, and 
thirst, plus nausea, vomiting and diarrhea that lasted ten to 
twelve hours for which he sought treatment at a MASH unit.  The 
Veteran stated that he was admitted and treated with quinine for 
two days after which his temperature improved and he was returned 
to active duty but continued to take the quinine.  He said that 
this recurred unpredictably about ten to twenty-five times since 
1942-1943 and he was treated with antipyretics.  His last 
exacerbation was in November 2009.  

Upon clinical examination, the VA examiner concluded that there 
was no diagnosis of pseudo malaria and no objective findings.  
However, she ordered no independent testing to assess whether the 
Veteran had residuals of malaria exposure.  The examiner noted 
that the Veteran fought in the trenches of the Solomon Islands 
during 1942 and 1943 where he may have been exposed to malaria 
and for which he said he was treated.  The examiner also noted 
that his service treatment records were lost at sea and she had 
no way of verifying MASH notes from that time.  She said that the 
Veteran never sought medical attention for episodes of pseudo 
malaria or had relevant tests.  Then the examiner said that the 
Veteran was treated by a private physician and current notes and 
laboratory test results were not part of his record, so she could 
not verify the possible sequelae of malaria.  Although the 
cardiologist (apparently a reference to Dr. E.L.C.) said that the 
Veteran had "recurrent malaria", the examiner was unable to 
verify this based on available records as there has been no 
treatment documented for the claimed condition.  It is noted that 
the VA examiner had the opportunity to order tests, but 
presumably declined to do so, and while she noted the lack of the 
underlying records used by the Veteran's private doctor, she did 
not in fact take direct issue with his findings and conclusion. 

Additionally, although she was asked to render a medical opinion, 
the examiner failed to do so.  Nevertheless, having reviewed the 
evidence obtained since the Board's remand, the Board concludes 
that even without a specific medical opinion, the Board has 
sufficient evidence to adjudicate the Veteran's claim on the 
merits. 

As to whether the Veteran has recurrent malaria, variously 
claimed as pseudo malaria, related to active service, the 
evidence is in equipoise and, thus, the Board finds that service 
connection is warranted for recurrent malaria.  Initially, the 
Board notes that the Veteran is competent to report the symptoms 
that he exhibited both during service and soon thereafter, and 
the Board finds the history and written statements that he 
provided credible.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. at 471.  The Veteran has consistently reported that he 
has repeatedly experienced malaria-like symptoms essentially 
since discharge, an allegation that he is competent to make even 
as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The 
Veteran is also competent to report a diagnosis that was rendered 
in service.  Id.

Furthermore, it is noted that malaria was a very common illness 
in the Pacific theater of operations, so it would not be unusual 
for the Veteran to have contracted malaria during his time there 
(and it is confirmed by the Veteran's personnel records that he 
did in fact serve in the Pacific theater of operations).

As the competent evidence of record shows, in January 2010, a VA 
examiner found no objective findings of malaria and no diagnosis 
of pseudo malaria and stated that there were no clinical records 
to verify Dr. E.L.C.'s statement that the Veteran had recurrent 
malaria.  However, as set forth in detail in above, in the July 
19, 2006 clinical record, Dr. E.L.C. diagnosed the Veteran with 
chronic malaria and, in the February 21, 2007 treatment record, 
the physician recounted the Veteran's description of a recent 
episode of shaking chills without fever similar to his previous 
episodes diagnosed as pseudo malaria during World War II.  Dr. 
E.L.C. did not find the Veteran's report inconsistent with the 
circumstances of his military service.  Thus, the Board finds 
that the evidence is equally balanced as to whether the Veteran 
has recurrent malaria, variously claimed as pseudo malaria, 
related to his active duty.  Accordingly, in resolving doubt in 
the Veteran's behalf, the Board concludes that service connection 
for recurrent malaria, variously claimed as pseudo malaria, is in 
order.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for recurrent malaria, variously claimed as 
pseudo malaria, is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


